Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 1 of 14 PageID #: 92




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------X
 LUISA FRANCO, INDIVIDUALLY AND ON                               Case No.: l:18-cv-04537
 BEHALF OF OTHERS SIMILARLY
 SITUATED,

                           Plaintiff,                                         ANSWER

         v.

 STARDUST DINERS, INC. D/B/A COLONY
 DINER, GEORGE STRIFAS, AND THOMAS
 STRIFAS,

                           Defendants.

 ------------------------------------------------------------X

        Defendants Stardust Diners, Inc. d/b/a Colony Diner, George Strifas and Thomas Strifas,

(“Defendants”) by and through the undersigned attorneys, Milman Labuda Law Group PLLC,

hereby file this Answer to Luisa Franco’s Original Complaint (“Complaint”).

                              AS TO “JURISDICTION AND VENUE”

        1.       The allegations in ¶ 1 of the Complaint purport to set forth legal conclusions to

which no response is required. To the extent that ¶ 1 sets forth any allegations of fact to which a

response is required, Defendants deny those allegations.

        2.       The allegations in ¶ 2 of the Complaint purport to set forth legal conclusions to

which no response is required. To the extent that ¶ 2 sets forth any allegations of fact to which a

response is required, Defendants deny those allegations.

                                        AS TO “THE PARTIES”

        3.       Defendants admit the truth of the allegations contained in ¶ 3 of the Complaint.

        4.       Defendants admit the truth of the allegations contained in ¶ 4 of the Complaint.
Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 2 of 14 PageID #: 93




       5.      Defendants deny the truth of the allegations contained in ¶ 5 of the Complaint.

       6.      The allegations in ¶ 6 of the Complaint purport to set forth legal conclusions to

which no response is required. To the extent that ¶ 6 sets forth any allegations of fact to which a

response is required, Defendants deny those allegations.

       7.      The allegations in ¶ 7 of the Complaint purport to set forth legal conclusions to

which no response is required. To the extent that ¶ 7 sets forth any allegations of fact to which a

response is required, Defendants deny those allegations.

       8.      Defendants deny the truth of the allegations contained in ¶ 8 of the Complaint.

       9.      Defendants deny the truth of the allegations contained in ¶ 9 of the Complaint.

       10.     Defendants deny the truth of the allegations contained in ¶ 10 of the Complaint.

       11.     Defendants deny the truth of the allegations contained in ¶ 11 of the Complaint.

       12.     Defendants deny the truth of the allegations contained in ¶ 12 of the Complaint.

       13.     Defendants deny the truth of the allegations contained in ¶ 13 of the Complaint.

       14.     Defendants deny the truth of the allegations contained in ¶ 14 of the Complaint.

       15.     Defendants admit the truth of the allegations contained in ¶ 15 of the Complaint.

       16.     Defendants deny the truth of the allegations contained in ¶ 16 of the Complaint.

       17.     Defendants deny the truth of the allegations contained in ¶ 17 of the Complaint.

       18.     Defendants deny the truth of the allegations contained in ¶ 18 of the Complaint.

       19.     Defendants deny the truth of the allegations contained in ¶ 19 of the Complaint.

                            AS TO “NATURE OF THE ACTION”

       20.     Defendants deny the truth of the allegations contained in ¶ 20 of the Complaint.

       21.     Defendants deny the truth of the allegations contained in ¶ 21 of the Complaint.




                                                2
Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 3 of 14 PageID #: 94




      22.   Defendants deny the truth of the allegations contained in ¶ 22 of the Complaint.

                            AS TO “FACT ALLEGATIONS

                       I. Defendants’ Wage and Hour Violations.

      23.   Defendants deny the truth of the allegations contained in ¶ 23 of the Complaint.

      24.   Defendants deny the truth of the allegations contained in ¶ 24 of the Complaint.

      25.   Defendants deny the truth of the allegations contained in ¶ 25 of the Complaint.

      26.   Defendants deny the truth of the allegations contained in ¶ 26 of the Complaint.

      27.   Defendants deny the truth of the allegations contained in ¶ 27 of the Complaint.

                             A. Plaintiffs Schedule and Pay.

      28.   Defendants deny the truth of the allegations contained in ¶ 28 of the Complaint.

      29.   Defendants deny the truth of the allegations contained in ¶ 29 of the Complaint.

      30.   Defendants deny the truth of the allegations contained in ¶ 30 of the Complaint.

      31.   Defendants deny the truth of the allegations contained in ¶ 31 of the Complaint.

      32.   Defendants deny the truth of the allegations contained in ¶ 32 of the Complaint.

      33.   Defendants deny the truth of the allegations contained in ¶ 33 of the Complaint.

                   B. Additional Wage Violations Affecting Plaintiff.

                       1.   Notice and Recordkeeping Violations

      34.   Defendants deny the truth of the allegations contained in ¶ 34 of the Complaint.

      35.   Defendants deny the truth of the allegations contained in ¶ 35 of the Complaint.

      36.   Defendants deny the truth of the allegations contained in ¶ 36 of the Complaint.

      37.   Defendants deny the truth of the allegations contained in ¶ 37 of the Complaint.




                                             3
Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 4 of 14 PageID #: 95




               2.   Defendants’ Retaliation Against Plaintiff Because of Her

                                  Complaints About Wages

      38.     Defendants deny the truth of the allegations contained in ¶ 38 of the Complaint.

      39.     Defendants deny the truth of the allegations contained in ¶ 39 of the Complaint.

      40.     Defendants deny the truth of the allegations contained in ¶ 40 of the Complaint.

      41.     Defendants deny the truth of the allegations contained in ¶ 41 of the Complaint.

      42.     Defendants deny the truth of the allegations contained in ¶ 42 of the Complaint.

      43.     Defendants deny the truth of the allegations contained in ¶ 43 of the Complaint.

      44.     Defendants deny the truth of the allegations contained in ¶ 44 of the Complaint.

      45.     Defendants deny the truth of the allegations contained in ¶ 45 of the Complaint.

      46.     Defendants deny the truth of the allegations contained in ¶ 46 of the Complaint.

      47.     Defendants deny the truth of the allegations contained in ¶ 47 of the Complaint.

      48.     Defendants deny the truth of the allegations contained in ¶ 48 of the Complaint.

      49.     Defendants deny the truth of the allegations contained in ¶ 49 of the Complaint.

      50.     Defendants deny the truth of the allegations contained in ¶ 50 of the Complaint.

      51.     Defendants deny the truth of the allegations contained in ¶ 51 of the Complaint.

      52.     Defendants deny the truth of the allegations contained in ¶ 52 of the Complaint.

                          AS TO “FIRST CLAIM FOR RELIEF”

            (Minimum Wage Violations under the FLSA against all Defendants)

      53.     Defendants deny the truth of the allegations contained in ¶ 53 of the Complaint.

      54.     Defendants deny the truth of the allegations contained in ¶ 54 of the Complaint.

      55.     Defendants deny the truth of the allegations contained in ¶ 55 of the Complaint.

      56.     Defendants deny the truth of the allegations contained in ¶ 56 of the Complaint.




                                               4
Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 5 of 14 PageID #: 96




                        AS TO “SECOND CLAIM FOR RELIEF”

            (Overtime Wage Violations under the FLSA against all Defendants)

      57.     Defendants deny the truth of the allegations contained in ¶ 57 of the Complaint.

      58.     Defendants deny the truth of the allegations contained in ¶ 58 of the Complaint.

      59.     Defendants deny the truth of the allegations contained in ¶ 59 of the Complaint.

      60.     Defendants deny the truth of the allegations contained in ¶ 60 of the Complaint.

                         AS TO “THIRD CLAIM FOR RELIEF”

             (Minimum Wage Violations under NYLL against all Defendants)

      61.     Defendants deny the truth of the allegations contained in ¶ 61 of the Complaint.

      62.     Defendants deny the truth of the allegations contained in ¶ 62 of the Complaint.

      63.     Defendants deny the truth of the allegations contained in ¶ 63 of the Complaint.

      64.     Defendants deny the truth of the allegations contained in ¶ 64 of the Complaint.

                        AS TO “FOURTH CLAIM FOR RELIEF”

             (Overtime Wage Violations under NYLL against all Defendants)

      65.     Defendants deny the truth of the allegations contained in ¶ 65 of the Complaint.

      66.     Defendants deny the truth of the allegations contained in ¶ 66 of the Complaint.

      67.     Defendants deny the truth of the allegations contained in ¶ 67 of the Complaint.

      68.     Defendants deny the truth of the allegations contained in ¶ 68 of the Complaint.

                          AS TO “FIFTH CLAIM FOR RELIEF”

                      (NYLL Failure to Notify against all Defendants)

      69.     Defendants deny the truth of the allegations contained in ¶ 69 of the Complaint.

      70.     Defendants deny the truth of the allegations contained in ¶ 70 of the Complaint.

      71.     Defendants deny the truth of the allegations contained in ¶ 71 of the Complaint.




                                               5
Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 6 of 14 PageID #: 97




       72.     Defendants deny the truth of the allegations contained in ¶ 72 of the Complaint.

       73.     Defendants deny the truth of the allegations contained in ¶ 73 of the Complaint.

                           AS TO “SIXTH CLAIM FOR RELIEF”

                 (New York Labor Law Retaliation Against all Defendants)

       74.     Defendants deny the truth of the allegations contained in ¶ 74 of the Complaint.

       75.     Defendants deny the truth of the allegations contained in ¶ 75 of the Complaint.

       76.     Defendants deny the truth of the allegations contained in ¶ 76 of the Complaint.

       77.     Defendants deny the truth of the allegations contained in ¶ 77 of the Complaint.

                         AS TO “SEVENTH CLAIM FOR RELIEF”

                           (FLSA Retaliation against all Defendants)

       78.     Defendants deny the truth of the allegations contained in ¶ 78 of the Complaint.

       79.     Defendants deny the truth of the allegations contained in ¶ 79 of the Complaint.

       80.     Defendants deny the truth of the allegations contained in ¶ 80 of the Complaint.

       81.     Defendants deny the truth of the allegations contained in ¶ 81 of the Complaint.

                                    PRAYER FOR RELIEF

       In response to all non-numbered paragraphs, exhibits, and each and every substantive

allegation of the Complaint not encompassed in the above responses, Defendants deny that they

violated the law and/or that Plaintiff was harmed in any way.

                         AFFIRMATIVE AND OTHER DEFENSES

       In further answer to the Complaint, and as separate and distinct affirmative and other

defenses, Defendants allege the following defenses. In asserting these defenses, Defendants do

not assume the burden of proof as to matters that, pursuant to law, are Plaintiff’s burden to prove.




                                                 6
Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 7 of 14 PageID #: 98




                                           FIRST DEFENSE

       The complaint fails to state a cause of action against the answering Defendants upon which

relief can be granted.

                                        SECOND DEFENSE

       The alleged causes of action against Defendants are time barred in that Plaintiff failed to

bring this action within the applicable state of limitations periods.

                                          THIRD DEFENSE

       Defendants are entitled to the protections under General Obligations Law 15-108. In the

event that Plaintiff settled their claim against one or more of the answering Defendants, these

answering Defendants reserve the right to assert an offset pursuant to section 15-108 of the General

Obligation Law.

                                        FOURTH DEFENSE

       The Complaint, and each and every cause of action alleged therein, is barred, or any

damages reduced, by after-acquired evidence.

                                          FIFTH DEFENSE

       The Complaint, and each and every cause of action alleged therein, is barred, in whole or

in part, because Defendants took all reasonable steps to prevent any alleged discrimination,

harassment, and/or retaliation once Defendants were made aware of Plaintiff’s complaints.

                                          SIXTH DEFENSE

       Defendants have established and complied with policies and procedures for the prevention

and detection of unlawful discriminatory practices by employees and Plaintiff unreasonably failed

to take advantage of any preventive or corrective opportunities provided by the employer to avoid

harm otherwise.




                                                  7
Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 8 of 14 PageID #: 99




                                       SEVENTH DEFENSE

       The Complaint, and each and every cause of action alleged there in, is barred by the

avoidable consequences doctrine.

                                         EIGHTH DEFENSE

       Any alterations or modifications to Plaintiff’s job duties were justified, not based on

discriminatory reasons, and were justified based upon a bona fide business necessity and based

upon bona fide occupational qualifications.

                                          NINTH DEFENSE

       Any and all wrongful conduct alleged by Plaintiff was a business necessity.

                                          TENTH DEFENSE

       Plaintiff‘s claims are barred, in whole or in part, because Plaintiff cannot prove that

Defendants knew or should have known of alleged discriminatory, harassing or retaliatory

treatment of Plaintiff or that Defendants acquiesced at any such alleged treatment.

                                      ELEVENTH DEFENSE

       The Complaint, and each and every cause of action alleged therein, is barred, or any

damages reduced by Plaintiff’s failure to exhaust administrative remedies.

                                       TWELFTH DEFENSE

       Plaintiff failed to take reasonable steps and make reasonable expenditures to reduce

Plaintiff’s claims, damages, losses, if any, and that said failure to mitigate Plaintiff’s damages bars

or reduces any claims, losses, or damages.

                                   THIRTEENTH DEFENSE

       The Complaint, and each and every cause of action alleged therein, is barred as Defendants’

alleged actions were justified by its good faith but mistaken belief.




                                                  8
Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 9 of 14 PageID #: 100




                                     FOURTEENTH DEFENSE

           Any unlawful or wrongful acts, to the extent they exist, taken by Defendants’ agents or

 employees were outside the course and scope of their authority and such acts, if any, were not

 authorized, ratified, or condoned by Defendants nor did Defendants know nor should have known

 of such acts.

                                       FIFTEENTH DEFENSE

           The Complaint, and each and every cause of action alleged therein, is barred as there was

 no discriminatory intent as Defendants’ alleged actions were based on a legitimate

 nondiscriminatory reason.

                                       SIXTEENTH DEFENSE

           The Complaint, and each and every cause of action alleged therein, is barred on the ground

 that to the extent Plaintiff did work any overtime, which Defendants deny because Plaintiff was

 exempt, such work was not authorized by Defendants and performed without Defendants’

 knowledge.

                                    SEVENTEENTH DEFENSE

           The Complaint, and each and every cause of action alleged therein, is barred as Defendant

 was not a covered employee at the time the alleged wrongful conduct occurred.

                                     EIGHTEENTH DEFENSE

           The Complaint, and each and every cause of action alleged therein, is barred as Defendants’

 alleged actions were not a substantial motivating reason for the alleged adverse employment

 action.




                                                    9
Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 10 of 14 PageID #: 101




                                     NINETEENTH DEFENSE

           The Complaint, and each and every cause of action alleged therein, is limited as Plaintiff

  would have been terminated for non-discriminatory reasons based on legitimate business reasons.

                                      TWENTIETH DEFENSE

           The Complaint, and each and every cause of action alleged therein, is barred or at least

  limited, by the doctrine of unknown hours worked.

                                        TWENTY-FIRST DEFENSE

           Plaintiff has been paid all monies owed to her.

                                       TWENTY-SECOND DEFENSE

           Although Defendants deny that they owe any unpaid wages or other amounts to Plaintiff,

  if it is determined that such monies are owed, Plaintiff cannot establish that any alleged violation

  of the FLSA was willful and, thus, cannot establish entitlement to a three-year statute of

  limitations with respect to their claims.

                                    TWENTY-THIRD DEFENSE

           Although Defendants deny that they owe any unpaid wages or other amounts to Plaintiff,

  if it is determined that such monies are owed, then Defendants assert that at all times relevant to

  this action a reasonable good faith dispute existed as to whether such wages or other amounts

  were owed.

                                   TWENTY-FOURTH DEFENSE

           Although Defendants deny that they owe any unpaid wages or other amounts to Plaintiff,

  if it is determined that such monies are owed, Plaintiff is not entitled to liquidated damages

  because Defendants’ actions with respect to the method of paying Plaintiff was taken in good

  faith.




                                                   10
Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 11 of 14 PageID #: 102




                                    TWENTY-FIFTH DEFENSE

          Plaintiff is not entitled to liquidated damages pursuant to the New York Labor Law

  and/or the FLSA because at all times Defendants acted in good faith and had reasonable grounds

  for believing that their acts and/or omissions were not a violation.

                                   TWENTY-SIXTH DEFENSE
          Defendants’ actions regarding payroll practices and compliance with the New York

  Labor Law and/or the FLSA were in good faith and Defendants had reasonable grounds for

  believing their actions were in compliance with the New York Labor Law and/or the FLSA.

                                  TWENTY-SEVENTH DEFENSE

          This action is barred, in whole or in part, as to all the hours allegedly worked by Plaintiff

  that were not reported in accordance with any applicable policies or procedures.

                                   TWENTY-EIGHTH DEFENSE

          This action is barred, in whole or in part, as to all hours allegedly worked of which

  Defendants lack actual or constructive knowledge.

                                    TWENTY-NINTH DEFENSE

          Plaintiff’s claims for damages are barred, in whole or in part, by Plaintiffs’ failure to

  mitigate damages.

                                       THIRTIETH DEFENSE

          The allegations of the Complaint are insufficient to entitle Plaintiff to punitive damages.

  Defendants’ conduct was not willful, wanton and/or egregious and punitive damages are not

  available on Plaintiff’s FLSA and State Labor Law claims.

                                     THIRTY-FIRST DEFENSE

          The allegations of the Complaint are insufficient to entitle Plaintiff to an award of

  attorneys' fees.



                                                    11
Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 12 of 14 PageID #: 103




                                  THIRTY-SECOND DEFENSE

         Plaintiff was not employed by each and every Defendant.

                                   THIRTY-THIRD DEFENSE

         If Plaintiff succeeds in establishing any violation under the FLSA or the New York State

  Labor Law, and to the extent any sums are found due and owing to Plaintiff, which is expressly

  denied, Defendants are entitled to a set-off against said sum to the extend paid, tendered, waived,

  compromised, and/or released prior to the adjudication herein, including but not limited to those

  amounts paid, tendered, waived, compromised, and/or released through any other proceeding,

  either formal or informal, or to the extent any additional compensation was paid to Plaintiff over

  and above their wages.

                                  THIRTY-FOURTH DEFENSE

         Any claim for additional compensation by Plaintiff must be reduced by compensation

  already paid to Defendants for periods not compensable under the Fair Labor Standards Act and

  the New York Labor Law.

                                    THIRTY-FIFTH DEFENSE

         Plaintiff’s claims are barred or should be reduced, in whole or in part, by exclusions,

  exceptions, credits, recoupments, or offsets permissible under the Fair Labor Standards Act or

  New York Labor Law.

                                    THIRTY-SIXTH DEFENSE

         Plaintiff is not entitled to an award of any damages, including but not limited to

  compensatory damages, punitive damages or attorneys' fees.

                                       THIRTY-SEVENTH DEFENSE




                                                  12
Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 13 of 14 PageID #: 104




         To the extent that Plaintiff engaged in misconduct, prior to or during his employment

  which would have resulted in denial of his employment or in termination of his employment, had

  said acts or omissions been known to Defendants, any relief awarded should be reduced, in

  whole or in part, due to Plaintiff having engaged in such misconduct.

                                 THIRTY-EIGHTH DEFENSE
         Defendants deny that Plaintiff suffered any emotional distress as a result of actions taken

  by Defendants, and any emotional distress suffered by Plaintiff is attributable to causes wholly

  independent of Defendants’ alleged actions.

                                         THIRTY-NINTH DEFENSE

         Defendants have met and satisfied any and all obligations to Plaintiff that arose out of

  and during her employment and, therefore, this action is barred, in whole or in part, by the

  doctrine of accord and satisfaction.

                              ADDITIONAL DEFENSES RESERVED

         Defendants reserve the right to amend this Answer to assert additional defenses as the

  claims of Plaintiff become more fully disclosed during the course of the litigation.

         WHEREFORE, Defendants request judgment dismissing the Complaint against them with

  prejudice, together with their attorneys’ fees and costs of suit.




                                                    13
Case 2:18-cv-04537-SJF-AYS Document 20 Filed 08/07/19 Page 14 of 14 PageID #: 105




  Dated: August 7, 2019                Respectfully submitted,

                                       MILMAN LABUDA LAW GROUP PLLC


                                       By:      s/ Brett W. Joseph, Esq
                                             Brett W. Joseph
                                             3000 Marcus Ave. Ste 3W8
                                             Lake Success, NY, 11402
                                             516-328-8899
                                             brett@mllaborlaw.com

                                             Attorneys for Defendant
                                             Stardust Diners, Inc. d/b/a Colony Diner,
                                             George Strifas and Thomas Strifas




                                       14
